Citation Nr: 1208908	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  10-01 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a 10 percent disability rating for status post right knee medial and lateral meniscus tear from April 3, 2002, to August 28, 2007.

2.  Entitlement to disability rating in excess of 10 percent for status post right knee medial and lateral meniscus tear from April 3, 2002, to August 28, 2007.

3.  Entitlement to a 20 percent rating for right knee instability during the initial evaluation period from January 30, 2009, to October 8, 2009.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Esq.


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran had active duty from June 1969 to January 1970. 

The issue of entitlement to an initial compensable disability rating for service-connected right knee disability comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California that granted service connection for right knee disability with an evaluation of 0 percent, effective April 3, 2002.  Jurisdiction over the case was subsequently transferred to the RO in Winston-Salem, North Carolina.  

The issue of entitlement to a 20 percent rating for service-connected right knee instability comes before the Board on appeal from an October 2009 decision by the RO in Winston-Salem, North Carolina.  

Although the issues of entitlement to a higher initial rating for left knee disability and entitlement to a higher initial rating for status post right knee medial and lateral meniscus tear during the period after August 28, 2007, were also addressed in the October 2009 Statement of the Case, the Veteran's attorney limited the Veteran's substantive appeal to the rating for the status post right knee medial and lateral meniscus tear in the subsequently submitted substantive appeal.  In addition, with respect to the rating assigned for the Veteran's right knee instability the attorney has specified that the Veteran is seeking a 20 percent rating for the disability during the period from January 30, 2009, to October 8, 2009, and that the Veteran is satisfied with the 20 percent rating assigned for the disability from October 9, 2009.

The Board notes that the issue of entitlement to service connection for right hip disability as secondary to and/or aggravated by the service-connected right knee disability was raised by the Veteran's representative in a statement submitted in September 2011, but has not been adjudicated by the RO.  Therefore, the matter is referred to the originating agency for appropriate development and adjudication.

The issue of entitlement to disability rating in excess of 10 percent for status post right knee medial and lateral meniscus tear from April 3, 2002, to August 28, 2007, is addressed in the remand that follows the order section of this decision.


FINDINGS OF FACT

1.  From April 3, 2002, to August 28, 2007, the Veteran's status post right knee medial and lateral meniscus tear was manifested by swelling, pain, and stiffness.

2.  The Veteran's right knee instability more nearly approximated moderate instability than slight instability during the period from January 30, 2009, to October 8, 2009.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent for a right knee disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5259 (2011).

2.  The criteria for a 20 percent rating for right knee instability from January 30, 2009, to October 8, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, Diagnostic Codes 5257, 5258 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Removal of semilunar cartilage warrants a 10 percent evaluation if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling. 38 C.F.R. § 4.71a.  


Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 

Status Post Right Knee Medial and Lateral Meniscus Tear 

The Veteran was afforded a VA examination in April 2003 in which he reported daily swelling, pain, stiffness, and walking slowly.  He also reported less pain with movement.  It was noted that his history was positive menisectomies in 1967 and 1968 and an arthroscopy in 1986.  Upon physical examination of the knee, the range of motion measurements were as follows: flexion to 120 degrees and extension to 120 degrees, both without pain.  McMurray's test was positive.  The examiner diagnosed arthralgia bilateral knees and stated that there would be future joint degeneration, depending on the residual meniscus remaining in the joint, and X-rays from 2000 showed mild chondrocalcinosis.

A private operative report in August 2007 shows that the Veteran was having increasing problems with pain and swelling in his right knee.  The Veteran underwent a debridement posterior medial meniscus tear, debridement lateral meniscus tear and chondroplasty of the patella and chondroplasty of the lateral femoral condyle.  The examiner diagnosed right knee medial and lateral meniscus tear, chondromalacia of the patella. 

The Board finds that the Veteran is entitled to a disability rating of 10 percent for this component of his right knee disability from April 3, 2002, to August 28, 2007. In this regard, the Board notes that the record reflects that the Veteran has a history of right knee menisectomy and that the initial VA examination in April 2003 confirmed that the disability is symptomatic.  Accordingly, a 10 percent rating is warranted under Diagnostic Code 5259.

Right Knee Instability

Review of the claims files shows that in a VA medical center (VAMC) record in January 2009 (and a similar report in March 2009) the Veteran reported chronic bilateral knee pain with previous bilateral meniscus repair and pain limiting mobility.  Upon physical examination there was laxity of the knee joint.  

Additional VAMC records show reports of bilateral knee pain limiting mobility activity.  In August 2009 the Veteran reported that his right knee would hyperextend, requiring a better brace, and injections to the knee did not help.  In October 2009 the Veteran was fitted with a custom lateral off-loading right knee brace.

The Veteran was afforded a VA examination in October 2009 in which he reported that his knees were sore, painful, popped, cracked, had stiffness and swelling, and that his right knee "gives way".  The Veteran also reported limitations with standing and walking and the intermittent use of a cane and crutches.  The examiner noted moderate medial/lateral instability. 

The Board finds that the Veteran is entitled to a 20 percent disability rating for his right knee instability from January 30, 2009, to October 8, 2009.  In this regard, the Board notes that the aforementioned VAMC record in January 2009 showed laxity of the knee joint upon physical examination.  As argued by the Veteran's representative in correspondence to VA in November 2010, the examiner did not provide a specific degree of the laxity, and the subsequent VA examination in October 2009 showed moderate medial/lateral instability; therefore, the Board affords the Veteran the benefit of the doubt and finds that entitlement to a 20 percent disability rating for moderate instability is warranted for the entire period in question.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5257. 



ORDER

Entitlement to a 10 percent disability rating from April 3, 2002, to August 28, 2007, for status post right knee medial and lateral meniscus tear, the benefit sought on appeal is granted, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a 20 percent disability rating for right knee instability from January 30, 2009, to October 8, 2009, is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

With respect to the rating for the status post right knee medial and lateral meniscus tear, the Board notes that the Veteran has not been provided all required notice.  See Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006).

It appears from the argument submitted by the Veteran's attorney that the Veteran might be satisfied with the grant of a 10 percent rating for status post right knee medial and lateral meniscus tear during the period from April 3, 2002, to August 28, 2007; however, this is not entirely clear since the attorney has stated that the disability warrants at least a 10 percent rating during this period.  Therefore, before undertaking any further action, the RO should determine whether the Veteran is seeking a rating in excess of 10 percent for the disability during this period.  If he is, he and his attorney should be provided all required notice.

Accordingly, this case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO should determine whether the Veteran is satisfied with the grant of a 10 percent rating for status post right knee medial and lateral meniscus tear during the period from April 3, 2002, to August 28, 2007.  If the Veteran responds in the affirmative, no further action should be taken.  

2.  If the Veteran does not respond in the affirmative, he and his attorney should be provided all required notice, and the RO should undertake any other development it determines to be warranted.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


